Cooper, J.,
delivered the opinion of the court.
The garnishee, under the facts shown in this record, cannot reverse the judgment against himself on the ground that no precedent judgment had been taken against the defendant in attachment. A garnishee is permitted to decline to enter into a contest with the plaintiff in attachment until he shall have fixed a valid judgment against the defendant, because it is his duty to protect the debt which he owes to the defendant against all persons except those entitled to collect it, and payment to one not so entitled to it would not operate to discharge him from liability to the defendant. Ordinarily this right of the plaintiff is fixed by the judgment, but where the defendant appears in the suit and in open court consents that a judgment may be rendered against the garnishee in favor of the plaintiff in attachment, the garnishee is as effectually protected as he could be by a judgment against the defendant, and because he is he cannot insist upon the recovery of a judgment by the plaintiff, the sole effect of which would be, as to him, to afford the protection which he already has.
*354The writ of garnishment issued in this case seems to have been executed by service on one B. Daniel, agent, but whom he was agent for nowhere appears. It is, however, recited in the judgment against the garnishee “that the plaintiff moves for judgment on the answer of the garnishee, M. Daniel; and it appearing to the court that said garnishee admits an indebtedness of three hundred and eighty-six dollars, it is therefore,” etc. Although no answer of the garnishee appears in the record, we think it is sufficiently shown by this recital that there was an answer, either oral or in writing, for in no other manner could it have appeared to the court that the indebtedness was admitted.

The judgment is affirmed,.